Title: From George Washington to François Barbé de Marbois, 16 May 1781
From: Washington, George
To: Barbé de Marbois, François


                        
                            Sir
                            Head Quarters New Windsor 16 May 1781.
                        
                        I inclose you the Certificate of Colonel La Radieres services which you requested some time ago. I have but
                            lately been furnished with an account of the different Ranks which he bore, which has occasioned the delay. I have the
                            honor to be with very great Esteem Sir Yr most obt Servt.

                    